DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.

Independent claims 9, 16 and 23:
A) Applicant argued on pages 8 – 13 that Lillibridge does not teach claim 9, limitation “the storage pool comprising cloud storage and the local storage of the first and second nodes” by arguing the following points:

1) Lillibridge does not disclose or suggest that its “storage pool” comprises any local storage of multiple nodes in a virtualization system.

The office disagrees as Lillibridge figure 1 teaches the server farm 120 including multiple racks 125, each comprising at least one server blades 130, which are used to house VMs, and the server farm 120 comprises storage pool 140. The examiner notes that the server farm 120 is therefore mapped to the claimed “storage pool”, which comprises all resources of the blades on the multiple racks.

2) Claimed “cloud storage” is interpreted as to “to comprise any off premise storage”, and Lillibridge does not teach the claimed “storage” that comprise BOTH the “cloud storage” and “local storage of the first and second nodes”.

The office disagrees, Lillibridge figure 1 teaches the server farm 120 including multiple racks 125, each comprising at least one server blades 130, which are used to house VMs, and the server farm 120 comprises storage pool 140. The examiner notes that the server farm 120 is therefore mapped to the claimed “storage pool” and the storage pool 140 is mapped to the claimed “cloud storage”. Under broadest reasonable interpretation (BRI), “cloud storage” can be interpreted to comprise any off premise storage, and the storage pool 140 meets that definition are they are considered off premise of the individual blades housing the VMs, and since Lillibridge teaches the VM can be on any of the blades and using storage blocks from storage pool 140, the blades in server farm 120 and storage pool 140 of Lillibridge are both part of the storage.


3) Lillibridge does not teach “receiving a request from a virtual machine to write a data item into a storage pool… wherein the virtual machine runs on the first node and the data item can be stored within the storage pool at any of the cloud storage, the local storage of the first node, or the local storage of the second node”.



B) Applicant argued on pages 13 – 16 that Lillibridge does not disclose or suggest “storage pool comprising cloud storage and the local storage of the first and the second nodes”.

The office disagrees, referring again to Lillibridge [0025], “VM accessing storage blocks from the storage pool 140”; [0020]: “The blades 130 may each run a number of virtual machines, with each terminal 110a-c connecting to a single virtual machine. Each blade 130 provides enough computational capacity to each virtual machine”. Thus it can be see that Lillibridge teaches the VM can be hosted on blades in racks of the server farm, and the storage blocks the VM needs are located on the storage pool 140, which teaches the claimed limitation “wherein the virtual machine runs on the first node and the data item can be stored within the storage pool at any of the cloud storage, the local storage of the first node, or the local storage of the second node”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196